              Case 2:20-cv-01258-RSM Document 28 Filed 08/25/21 Page 1 of 2




 1                                                  U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                      SEATTLE DIVISION
 8   CASSANDRA P. D’AGNESE,                               )
                                                          ) CIVIL NO 2:20-cv-01258-RSM
 9
                    Plaintiff,                            )
10                                                        ) ORDER
                    vs.                                   )
11                                                        )
     COMMISSIONER OF SOCIAL SECURITY,                     )
12                                                        )
                    Defendant                             )
13                                                        )
14
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
15
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
16
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
17
     §2412(d)(1)(B), from the entry of final judgment on May 25, 2021 to file a timely EAJA
18
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
19
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
20
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
21
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
22
     the requirements of § 2412(d)(1)(B) are met.
23

24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                       (253) 472-4357
                                                                       david@sslawyer.org
              Case 2:20-cv-01258-RSM Document 28 Filed 08/25/21 Page 2 of 2




 1          Having thoroughly considered the parties’ briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $6,330.24 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 4   Payment of EAJA fees shall be made payable to and sent to Plaintiff’s attorney: David Oliver at

 5   David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409. Pursuant to

 6   Ratiff, award shall be made payable to Plaintiff’s attorneys, David Oliver at David Oliver &

 7   Associates, if and to the extent that the Commissioner confirms that Plaintiff owes no debt to the

 8   Government through the Federal Treasury Offset program.

 9          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

10          DATED this 25th day of August, 2021.

11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE
15

16

17
     Presented by:
18
     S/David P. OLIVER
19   David P. Oliver,
     Attorney for Plaintiff
20

21

22

23

24

25

                                                                    David Oliver & Associates
                                                                    2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                       Tacoma, WA 98409
                                                                    (253) 472-4357
                                                                    david@sslawyer.org
